Name: Commission Regulation (EEC) No 3418/83 of 28 November 1983 laying down provisions for the uniform issue and use of the documents required for the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: environmental policy;  international affairs;  international trade;  natural environment;  tariff policy
 Date Published: nan

 7 . 12 . 83 Official Journal of the European Communities No L 344/ 1 I (Acts whosepublication is obligatory) COMMISSION REGULATION (EEC) No 3418/83 of 28 November 1983 laying down provisions for the uniform issue and use of the documents required for the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regula ­ tion are in accordance with the opinion of the Com ­ mittee on the Convention on international trade in endangered species of wild fauna and flora and that of the Committee on Cetacean Products,Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on interna ­ tional trade in endangered species of wild fauna and flora ('), and in particular Article 21 thereof, HAS ADOPTED THIS REGULATION : TITLE I PROVISIONS RELATING TO FORMS AND THEIR USE Section I FORMSHaving regard to Council Regulation (EEC) No 348/81 of 20 January 1981 on common rules for imports of whale or other catacean products (2), and in particular Article 2 (2) thereof, Whereas provisions are required to implement Regulation (EEC) No 3626/82 ; Article 1 1 . The forms on which Community import per ­ mits, import certificates , export permits and re-export certificates are drawn up shall correspond, except as regards spaces reserved for national use, to the specimens shown in Annex I. These permits and certificates shall be issued and used in accordance with the provisions of Regulation (EEC) No 3626/82 and of this Regulation . Whereas, in order to ensure uniformity of the forms on which documents used for the purposes of that Regulation are drawn up, it is necessary to lay down the conditions which must be satisfied for their com ­ pletion, issue and use ; whereas it is accordingly appropriate to have specimens or models to which the said forms must correspond ; 2 . The forms to be completed as the certificates referred to in Article 11 of Regulation (EEC) No 3626/82 shall correspond, except as regards spaces reserved for national use, to the specimens shown in Annex II . These certificates shall be issued and used in accordance with the provisions of Regulation (EEC) No 3626/82 and of this Regulation . Their use shall be without prejudice to formalities relating to export and re-export and to the forms used for such formalities . Whereas this Regulation covers inter alia the field hitherto covered by Commission Regulation (EEC) No 3786/81 of 22 December 1981 laying down provisions for the implementation of the common rules for imports of whale or other cetacean prod ­ ucts (3); whereas . that Regulation should therefore be repealed ; (') OJ No L 384, 31 . 12 . 1982 . p . 1 . 0 OJ No L 39, 12 . 2 . 1981 , p . 1 . 0 OJ No L 377 , 31 . 12 . 1981 , p . 42 . 3 . The label for which provision is made in Article 12 of Regulation (EEC) No 3626/82 shall be as No L 344/2 Official Journal of the European Communities 7 . 12 . 83 shown in the specimen in Annex III . It shall be issued and used in accordance with the provisions of Regulation (EEC) No 3626/82 and of this Regu ­ lation . specified by the competent authorities of each Member State . Where necessary the competent authorities of a Member State in which the document is produced may require a translation of it into the or one of the official languages of that Member State . (b) Where appropriate a translation of headings 1 to 20 into another Community language . and/or one of the official working lan ­ guages of the Convention may be printed on the back of the original and of all copies of the import permit, import certificate, export permit and re-export certificate . Article 2 The forms and the label referred to in Article 1 shall be supplied on request by the management authorities and, where appropriate, other authorities designated by the Member States . 8 . Import permits, import certificates, export per ­ mits and re-export certificates shall show the name and address of the printer or a mark enabling the printer to be identified . 9 . Member States shall be responsible for the printing of the forms . 10 . The forms shall be completed by typewriter. The separate application forms and import certifi ­ cates may, however, be completed in typescript or legibly in manuscript ; in the latter case they shall be completed in ink and in block capitals . They may not contain any erasures or alterations . Article 3 1 . The paper used for the permits and certificates referred to in Article 1 ( 1 ) and (2) shall be free of mechanical pulp, dressed for writing purposes and weigh at least 55 g/m2 . 2 . For the permits and certificates referred to in Article 1 ( 1 ) the paper shall be :  white for the original ,  pale blue for the copy for the permittee, bearing the number ' 1 ',  pink for the copy for the exporting or re-export ­ ing country or for return by customs to the issu ­ ing authority, as appropriate, bearing the num ­ ber '2 ',  yellow for the copy for the issuing authority, bearing the number '3 ',  white for the application . 3 . The form for the import certificate shall consist only of an original , a copy for the issuing authority and a copy for the importer. 4. For the certificates referred to in Article 1 (2) the paper shall be :  pale blue for the original ,  yellow for the copy for the issuing authority,  white for the application . 5 . The paper used for the originals of permits and re-export certificates shall have a guilloche pattern background, printed in grey on the front, so as to reveal any falsification by mechanical or chemical means . 6 . The size of the forms shall be 210 x 297 milli ­ metres . 7 . (a) The form shall be printed and completed in one of the official Community languages as Section II USE OF FORMS Import permits Article 4 1 . Import permits shall be issued by the manage ­ ment authorities of the Member States in accord ­ ance with the provisions and under the conditions laid down in Regulation (EEC) No 3626/82 . 2 . A separate import permit shall be issued for each consignment . Article 5 1 . The applicant must complete boxes 1 , 4 and 6 to 20 of the application form and boxes 1 , 4 and 6 to 18 of the original and all copies . Member States may, however, provide that only the application 7 . 12 . 83 Official Journal of the European Communities No L 344/3 2 . The period of validity of an import permit shall not exceed six months . An import permit shall , how ­ ever, not be valid after the date of expiry of the requisite corresponding documentation from the country of (re-)export . 3 . If expired, the holder shall immediately return the original and all copies of an unused import per ­ mit in his possession to the issuing management authority. form is to be completed and that the latter may relate to more than one consignment. 2 . The duly completed form must be submitted to the management authority referred to in Article 9 of Regulation (EEC) No 3626/82 . 3 . Applications for the introduction into the Com ­ munity of specimens of the species referred to in Articles 2 (a) and 3 of Regulation (EEC) No 3626/82 shall contain and be accompanied by suffi ­ cient information, in particular, regarding the pur ­ pose of and necessity for such introduction and in the case of live specimens their proposed housing so as to enable the management authority to determine whether a permit should be issued . 4. Member States may also require the applicant to provide proof that the State of (re-)exportation will allow the export or re-export of the specimens con ­ cerned. Presentation of an export permit or re-export certificate does not necessarily imply that an import permit will be issued. Article 9 The importer or his authorized representative shall surrender the original , the copy for the permittee and any documentation from the (re-)exporting country, as specified in the import permit, together with the relevant customs entry, to the customs office at which customs import formalities are com ­ pleted . Article 10 The customs office referred to in Article 9 shall , after completing box 20, forward the original of the import permit and any documentation from the country of (re-)export, to the management authority in its country and return the copy for the permittee to the importer or to his authorized representative . Article 6 Import permits for specimens of the species referred to in Article 2 (a) and 3 ( 1 ) of Regulation (EEC) No 3626/82 shall impose conditions designed to pre ­ vent the specimens being used, or sold or otherwise disposed of commercially for purposes other than that for which the permit was issued, after the importation has taken place. Import certificates Article 11 Member States may provide that introduction into the Community from third countries of specimens of the species which are not covered by Article 2 (a) or 3 of Regulation (EEC) No 3626/82 shall be sub ­ ject to the presentation of an import certificate instead of an import permit. Article 7 The copy for the exporting or re-exporting country of an import permit issued for specimens of the spe ­ cies listed in Appendix I to the Convention and Part 1 of Annex C to Regulation (EEC) No 3626/82 shall be returned to the applicant for submission to the management authority of the State of exporta ­ tion or re-export . An undertaking by the competent management authority that an import permit will be issued can be given directly to the management authority of the country of exportation or re-export. Article 12 The importer or his authorized representative must complete boxes 1 , 4 and 7 to 18 and bar box 19 of the original and of the copies of the import certifi ­ cate and surrender them together with the requisite documentation from the (re-)exporting country and the relevant customs entry to the customs office at vyhich the customs import formalities are completed . y Article 8 1 . Without prejudice to Article 15 ( 1 ) of Regula ­ tion (EEC) No 3626/82, import permits shall be valid throughout the Community. No L 344/4 Official Journal of the European Communities 7 . 12 . 83 Article 13 Article 10 shall also apply to import certificates . together with the export declaration , to the customs office at which the customs export formalities are completed . Export permits Article 18 The customs office referred to in Article 17 shall, after completing box 20, forward the copy for return to the issuing authority to the management authority in its country and return the original and the copy for the permittee to the exporter or to his authorized representative . Article 14 1 . Export permits shall be issued by the manage ­ ment authorities of the Member States in accord ­ ance with the provisions and under the conditions laid down in Regulation (EEC) No 3626/82 . 2 . A separate export permit shall be issued for each consignment . Article 19 In the case of artificially propagated plants Member States may provide that the certificate referred to in Article 22 (e) or, where appropriate, a plant health certificate shall be used instead of an export permit . Re-export certificates Article 20 The provisions of Articles 14 to 19 shall also apply to re-export certificates . Article 15 1 . The applicant must complete boxes 1 , 4 and 7 to 20 of the application form and boxes 1 , 4 and 7 to 18 of the original and all copies . Member States may, however, provide that only the application form is to be completed and that the latter may relate to more than one consignment . 2 . The duly completed form must be submitted to the management authority referred to in Article 9 of Regulation (EEC) No 3626/82 . ' 3 . Applications for the exportation of live animals shall be accompanied by sufficient information regarding the preparation for and shipment of the specimens concerned so as to enable the manage ­ ment authority to determine whether the require ­ ments of the Convention are met . Article 21 1 . Applications for a re-export certificate shall be accompanied by documentary evidence that the specimens concerned were introduced into the Com ­ munity in accordance with Regulation (EEC) No 3626/82 or, before that Regulation came into force, with the provisions of the Convention, or that the specimens are parts or derivatives of such pre ­ viously introduced specimens . 2 . In the case of specimens acquired before the Convention became applicable to them in a Mem ­ ber State , the certificate referred to in Article 22 (c) shall be the export permit or re-export certificate within the meaning of Article 10 (3 ) of Regulation (EEC) No 3626/82 . Article 16 1 . The period of validity of an export permit shall not exceed six months . , 2 . On expiry, the holder shall immediately return the original and all copies of an unused export per ­ mit in his possession to the issuing management authority . Certificates Article 17 The exporter or his authorized representative shall surrender the original , the copy for the permittee, and the copy for return to the issuing authority, Article 22 The certificates referred to hereinafter shall be issued by the management authorities of the Mem ­ ber States : 7 . 12 . 83 Official Journal of the European Communities No L 344/5 ment authorities to registered scientists and scien ­ tific institutions . It shall bear the registration num ­ ber of the scientist or scientific institution and bear a serial number as a means of identification . Article 26 Registered scientists and scientific institutions shall immediately provide the competent management authority with full details about the use of every label . (a) certificates stating that a specimen entered the territory to which Regulation (EEC) No 3626/82 applies, before that Regulation came into force, but in accordance with the provisions of the Convention ; (b) certificates stating that a specimen was intro ­ duced into the Community in accordance with the provisions of Regulation (EEC) No 3626/82 ; (c) certificates stating that a specimen was acquired before the Convention became applicable to it ; (d) certificates stating that a specimen of an animal . species was born and bred in captivity or is a part of such an animal or was derived there ­ from ; (e) certificates stating that a specimen of a plant species was artificially propagated or is a part of such a plant or was derived therefrom ; (f) certificates stating that a specimen was removed from the natural state under provisions in force in a .Member State or with the approval of the competent authorities of that Member State . TITLE II GENERAL PROVISIONS Article 27 Where a management authority receives permits or certificates issued in another Member State it shall forward them together with any corresponding (re-)export documentation to the management auth ­ ority in that Member State within one month of the date of receipt. Article 23 Where consignments which are covered by an import permit or import certificate in accordance with Regulation (EEC) No 3626/82 are split , or where parts or derivatives from such previously imported specimens are concerned, one of the certi ­ ficates referred to in Article 22 (a) and (b) shall be issued for the purposes of Articles 21 and 29 . Article 28 Management authorities shall keep applications for, and originals of permits and certificates and other relevant documentation for at least two years . Article 24 1 . The applicant must complete boxes 1 and 4 to 13 of the application form and, where applicable, boxes 1 and 4 to 12 of the original and the copy. 2 . Applications shall contain or be accompanied by documentary evidence so as to allow the man ­ agement authority to determine whether a certificate should be issued . Article 29 1 . For the movement of specimens within the Community for the purpose of Article 6 of Regula ­ tion (EEC) No 3626/82, proof that the conditions prescribed by Regulation (EEC) No 3626/82 and by this Regulation have been complied with shall be furnished by the production of the copy for the per ­ mittee of the import permit or the copy for the importer of the import certificate, after endorsement by customs, or by one of the certificates referred to in Articles 19 and 22 .Labels 2 . Pursuant to the provisions of Article 9 (2) of Regulation (EEC) No 3626/82, the competent auth ­ orities of a Member State shall not be obliged to accept certificates issued by another Member State under Article 22 (c). Article 25 The label referred to in Article 12 of Regulation (EEC) No 3626/82 shall be supplied by manage ­ No L 344/6 Official Journal of the European Communities 7 . 12 . 83 available may use the documents previously used for the implementation of the Convention provided that they insert therein the items provided for in the Community forms and that the documents comply with the rules laid down in this Regulation . TITLE III FINAL PROVISIONS Article 30 Commission Regulation (EEC) No 3786/81 is hereby repealed. Article 32 Each Member State shall inform the Commission of any provisions which it adopts in the field covered by this Regulation . The Commission shall commu ­ nicate this information to the other Member States . Article 31 1 . Permits and certificates issued under national legislation concerning implementation of the Con ­ vention before 1 January 1984 may continue to be used until their last day of validity . 2 . Until 1 March 1984, Member States in which the forms provided for in this Regulation are not yet Article 33 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding it its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1983 . For the Commission Karl-Heinz NARJES Member of the Commission 7 . 12 . 83 Official Journal of the European Communities No L 344/7 ANNEX I PERMITS AND CERTIFICATES PROVIDED FOR IN ARTICLE 1 (1) class="page"> CITES EUROPEAN COMMUNITY IMPORT PERMIT EXPORT PERMIT IMPORT CERTIFICATE RE-EXPORT CERTIFICATE 1 Exporter or re-exporter ORIGINAL 2 Number 3 Last day of validity 4 Importer ( consignee) 5 ISSUING AUTHORITY 6 Permanent address at which live animals are to be kept 7 Country of ( re-)exportation 8 Country of destination 9 Full description of goods (sex, age , distinguishing marks , etc .) 10 Customs tariff number 12 Quantity1 1 Net mass ( kg ) 13 Country of origin A 14 Permit no . country of origin 15 Appendix/ Annex No . 16 Source (*) 17 Scientific name 18 Common name 9 Full description of goods (sex, age , distinguishing marks , etc .) 10 Customs tariff number 11 Net mass (kg) 12 Quantity 13 Country of origin B 14 Permit no . country of origin 16 Source (*)15 Appendix/ Annex No . 17 Scientific name 18 Common name 9 Full description of goods (sex, age , distinguishing marks , etc .) 10 Customs tariff number 1 1 Net mass ( kg) 12 Quantity 13 Country of origin C 14 Permit no . country of origin 16 Source (*)15 Appendix/ . Annex No . 17 Scientific name 18 Common name IMPORTATION (RE-)EXPORTATION OF THE GOODS DESCRIBED ABOVE IS HEREBY PERMITTED .19 THE has been presented must be presented to the customs office of importation .The ( re-)export documentation from the country of ( re-)exportation Specialconditions : (Place and date) (Signature) (Official stamp) 20 FOR CUSTOMS PURPOSES Goods imported ( re-)exported : The ( re-)export documentation from the country of ( re-)exportation has been presented . Net mass (kg ) Quantity A Customs document type : number : date : B (*) Se e ov er le af . C (Signature) (Official stamp) 0 W = As specimens were taken from the wild . C = The specimens are second or subsequent generation offspring, produced by a parental breeding stock in a controlled environment, or are parts of such animals or were derived therefrom. A  The specimens were artificially propagated , are parts of such plants or were derived therefrom. P = The specimens were acquired before the provisions of the Convention became applicable to them . The term "acquired " means ( i ) the initial removal of whole live or dead specimens from their habitat , or ( ii ) the introduction to personal possession for any part or derivative . Date of acquisition is stated . U = The data are not available or unknown . CITES EUROPEAN COMMUNITY 1 Exporter or re-exporter IMPORT PERMIT EXPORT PERMIT IMPORT CERTIFICATE RE-EXPORT CERTIFICATE COPY for the permittee O 2 Number 3 Last day of validity 4 Importer (consignee) 5 ISSUING AUTHORITY 6 Permanent address at which live animals are to be kept 7 Country of ( re-)exportation 8 Country of destination 9 Full description of goods (sex, age , distinguishing marks , etc .) 10 Customs tariff number 12 Quantity1 1 Net mass (kg) 13 Country of origin A 14 Permit no . country of origin 15 Appendix / Annex No . 16 Source (*) 1 7 Scientific name 18 Common name 9 Full description of goods (sex, age, distinguishing marks, etc .) 10 Customs tariff number 12 Quantity11 Net mass (kg) 13 Country of origin B 14 Permit no . country of origin 15 Appendix /. Annex No . 16 Source 0 17 Scientific name 18 Common name 9 Full description of goods (sex, age , distinguishing marks , etc .) 10 Customs tariff number 11 Net mass (kg) 12 Quantity 13 Country of origin C 14 Permit no. country of origin 16 Source (*)15 Appendix/ Annex No . 17 Scientific name 18 Common name 19 THE IMPORTATION (RE-)EXPORTATION OF THE GOODS DESCRIBED ABOVE IS HEREBY PERMITTED . The ( re-)export documentation from the country of (re-)exportation has been presented must be presented to the customs office of importation . Special conditions : (Place and date ) (Signature ) (Official stamp) 20 FOR CUSTOMS PURPOSES Goods imported ( re-exported : The ( re-)export documentation from the country of (re-)exportation has been presented . Net mass (kg) Quantity Customs document type : ' A B number : date : (*) Se e ov er le af . C (Signature ) (Official stamp) (*) W  As specimens were taken from the wild . C  The specimens are second or subsequent generation offspring, produced by a parental breeding stock in a controlled environment, or are parts of such animals or were derived therefrom . A  The specimens were artificially propagated, are parts of such plants or were derived therefrom . P  The specimens were acquired before the provisions of the Convention became applicable to them . The term "acquired " means ( i ) the initial removal of whole live or dead specimens from their habitat , or ( ii ) the introduction to personal possession for any part or derivative . Date of acquisition is stated . U  The data are not available or unknown . CITES EUROPEAN COMMUNITY IMPORT PERMIT IMPORT CERTIFICATE 1 Exporter or re-exporter COPY for the (re-)exporting country EXPORT PERMIT RE-EXPORT CERTIFICATE COPY for return by customs to the issuing authority 0 2 Number 3 Last day of validity 4 Importer (consignee) 5 ISSUING AUTHORITY 7 Country of ( re-)exportation 8 Country of destination6 Permanent address at which live animals are to be kept A 9 Full description of goods (sex, age , distinguishing marks , etc. ) 10 Customs tariff number 11 Net mass (kg ) 12 Quantity 13 Country of origin 14 Permit no . country of origin 15 Appendix / Annex No. 16 Source (*) 17 Scientific name 18 Common name B 9 Full description of goods (sex, age, distinguishing marks , etc. ) 10 Customs tariff number 11 Net mass (kg ) 12 Quantity 13 Country of origin 14 Permit no . country of origin 15 Appendix / Annex No . 16 Source (*) 17 Scientific name 18 Common name C 9 Full description of goods (sex, age , distinguishing marks , etc. ) 10 Customs tariff number 11 Net mass (kg) 12 Quantity 13 Country of origin 14 Permit no . country of origin 15 Appendix / Annex No . 16 Source (*) 1 7 Scientific name 18 Common name IMPORTATION (RE-)EXPORTATION OF THE GOODS DESCRIBED ABOVE IS HEREBY PERMITTED .19 THE The ( re-)export documentation from the country of ( re-)exportation has been presented must be presented to the customs office of importation . Special conditions : (Place and date ) (Signature) (Official stamp) 20 FOR CUSTOMS PURPOSES Goods imported ( re-)exported : The (re-)export documentation from the country of ( re-)exportation has been presented . Net mass (ko) Quantity A Customs document type : number : date : B (*) Se e ov er le af . C (Signature ) ( Official stamp) O W  As specimens were taken from the wild . C  The specimens are second or subsequent generation offspring , produced by a parental breeding stock in a controlled environment , or are parts of such animals or were derived therefrom . A  The specimens were artificially propagated , are parts of such plants or were derived therefrom. P  The specimens were acquired beforg the provisions of the Convention became applicable to them. The term "acquired " means ( i ) the initial removal of whole live or dead specimens from their habitat, or ( ii ) the introduction to personal possession for any part or derivative . Date of acquisition is stated . U  The data are not available or unknown . CITES EUROPEAN COMMUNITY IMPORT PERMIT EXPORT PERMIT IMPORT CERTIFICATE RE-EXPORT CERTIFICATE 1 Exporter or re-exporter COPY for the issuing authority 0 2 Number 3 Last day of validity 5 ISSUING AUTHORITY4 Importer (consignee) 7 Country of ( re-)exportation B Country of destination6 Permanent address at which live animals are to be kept 10 Customs tariff number 1 1 Net mass (kg) 12 Quantity9 Full description of goods (sex, age , distinguishing marks, etc .) 13 Country of origin A 14 Permit no . country of origin 15 Appendix/ Annex No . 16 Source (*) 17 Scientific name 18 Common name 10 Customs tariff number 11 Net mass (kg) 12 Quantity9 Full description of goods (sex , age , distinguishing marks , etc .) 13 Country of origin B 14 Permit no . country of origin 15 Appendix/ Annex No . 16 Source (*) 17 Scientific name 18 Common name 10 Customs tariff number 11 Net mass (kg ) 12 Quantity 13 Country of origin 9 Full description of goods (sex, age , distinguishing marks, etc .) C 14 Permit no . country of origin 15 Appendix / Annex No . 16 Source (*) 17 Scientific name 18 Common name 19 THE IMPORTATION (RE-)EXPORTATION OF THE GOODS DESCRIBED ABOVE IS HEREBY PERMITTED . The ( re-)export documentation from the country of (re-)exportation has been presented must be presented to the customs office of importation . Special conditions : O Se e ov er le af . ( Place and date) (Signature) (Official stamp) (*) W = As specimens were taken from the wild . C = The specimens are second or subsequent generation offspring , produced by a parental breeding stock in a controlled environment, or are parts of such animals or were derived therefrom . A  The specimens were artificially propagated , are . parts of such plants or were derived therefrom. P = The specimens were acquired before the provisions of the Convention became applicable to them . The term "acquired " means ( i ) the initial removal of whole live or dead specimens from their habitat, or ( ii ) the introduction to personal possession for any part or derivative . Date of acquisition is stated . U = The data are not available or unknown . EUROPEAN COMMUNITY CITES IMPORT PERMIT 1 Exporter or re-exporter IMPORT CERTIFICATE RE-EXPORT CERTIFICATEEXPORT PERMIT APPLICATION 2 Number 3 Last day of validity 4 Importer (consignee) 5 ISSUING AUTHORITY 6 Permanent address at which live animals will be kept 8 Country of destination7 Country of ( re-)exportation 10 Customs tariff number 1 1 Net mass ( kg) 12 Quantity 13 Country of origin 9 Full description of goods (sex, age , distinguishing marks, etc .) A 14 Permit no . country of origin 15 Appendix/ Annex No . 16 Source (*) 17 Scientific name 18 Common name 10 Customs tariff number 1 1 Net mass (kg ) 12 Quantity9 Full description of goods (sex, age , distinguishing marks, etc .) 13 Country of origin B 14 Permit no . country of origin 15 Appendix / Annex No . 16 Source 0 17 Scientific name 18 Common name 9 Full description of goods (sex, age , distinguishing marks , etc .) 10 Customs tariff number 1 1 Net mass ( kg ) 12 Quantity 13 Country of origin C 14 Permit no . country of origin 15 Appendix/ Annex No . 1 6 Source (*) 17 Scientific name 18 Common name 19 (A) In the case of importation of Appendix I and Annex C 1 specimens : - Purpose for which the importation is required : (8 ) In the case of (rejexportation : - I have acquired the specimens on n. The goods were introduced into the Community in accordance with the provisions applicable to them at that time ("). (") Enclose documentary evidence . 20 APPLICATION I hereby apply for a(n ) import permit export permit re-export certificate for the goods described above . I declare that I am aware of the legislation on wildlife conservation in the country of importation / (re-)exportation and that to the best of my knowledge and belief all the particulars in this application and in any supporting doucments are correct . (*) Se e ov er le af . ( Placeand date) (Signature ) (*) W  As specimens were taken from the wild . C  The specimens are second or subsequent generation offspring , produced by a parental breeding stock in a controlled environment , or are parts of such animals or were derived therefrom . A  The specimens were artificially propagated , are parts of such plants or were derived therefrom . P  The specimens were acquired before the provisions of the Convention became applicable to them . The term "acquired " means ( i ) the initial removal of whole live or dead specimens from their habitat , or ( ii ) the introduction to personal possession for any part or derivative . Date of acquisition is stated . U  The data are not available or unknown . 7 . 12 . 83 Official Journal of the European Communities No L 344/ 19 ANNEX II CERTIFICATES PROVIDED FOR IN ARTICLE 1 (2) class="page"> EUROPEAN COMMUNITY 1 Holder CITES CERTIFICATE 2 Number ORIGINAL 3 ISSUING AUTHORITY 5 Country of origin and permit no . 6 Net mass (kg) 7 Quantity4 Full description of goods (sex, age , distinguishing marks , etc .) A 8 Date of acquisition 9 Appendix/ Annex No . 10 Source (*) 11 Scientific name 12 Common name 5 Country of origin and permit no . 6 Net mass (kg ) 7 Quantity4 Full description of goods (sex, age , distinguishing marks , etc .) B 8 Date of acquisition 9 Appendix/ Annex No . 10 Source 0 11 Scientific name 12 Common name 5 Country of origin and permit no . 6 Net mass (kg ) 7 Quantity4 Full description of goods (sex, age , distinguishing marks , etc .) C 8 Date of acquisition 9 Appendix/ Annex No . 10 Source (*) 11 Scientific name 12 Common name 5 Country of origin and permit no . 6 Net mass (kg ) 7 Quantity4 Full description of goods (sex, age , distinguishing marks, etc .) 0 8 Date of acquisition 9 Appendix/ Annex No . 10 Source (*) 11 Scientific name 12 Common name 13 IT IS HEREBY CERTIFIED THAT THE SPECIMENS DESCRIBED ABOVE : entered the territory to which Regulation (EEC) No 3626/82 applies , before that Regulation came into force , but in accordance whith the provisions of the Convention , were introduced into the Community in accordance with the provisions of Regulation (EEC) No 3626/82 . were acquired before the Convention became applicable to them in (Member State ). were born and bred in captivity , are parts of such animals , or were derived therefrom , were artificially propagated , are parts of such plants , or were derived therefrom . were removed from the natural state under the legal provisions in force .. were removed from the natural state with the approval of the competent authorities . (*) Se e ov er le af , (Official stamp)( Place and date ) (Signature) 0 W  As specimens were taken from the wild . C  The specimens are second or subsequent generation offspring , produced by a parental breeding stock in a controlled environment , or are parts of such animals or were derived therefrom . . A  The specimens were artificially propagated , are parts of such plants or were derived therefrom . P  The specimens were acquired before the provisions of the Convention became applicable to them . The term "acquired " means ( i ) the initial removal of whole live or dead specimens from their habitat , or ( ii ) the introduction to personal possession for any part or derivative . Date of acquisition is stated . U  The data are not available or unknown . EUROPEAN COMMUNITY CITES CERTIFICATE 1 Holder 2 Number COPY 3 ISSUING AUTHORITY 5 Country of origin and permit no . 6 Net mass (kg) 7 Quantity4 Full description of goods (sex, age , distinguishing marks, etc .) A 8 Date of acquisition 9 Appendix/ Annex No . 10 Source (*) 1 1 Scientific name 12 Common name 5 Country of origin and permit no . 6 Net mass (kg) 7 Quantity4 Full description of goods (sex, age , distinguishing marks, etc .) B 8 Date of acquisition 9 Appendix/ Annex No . 10 Source (*) 11 Scientific name 12 Common name 5 Country of origin and permit no . 6 Net mass (kg) 7 Quantity4 Full description of goods (sex , age , distinguishing marks , etc .) C 8 Date of acquisition 9 Appendix/ Annex No . 10 Source 0 11 Scientific name 12 Common name 5 Country of origin and permit no . 6 Net mass ( kg) 7 Quantity4 Full description of goods (sex, age , distinguishing marks , etc .) D 8 Date of acquisition 9 Appendix/ Annex No . 10 Source (*) 1 1 Scientific name 12 Common name 13 IT IS HEREBY CERTIFIED THAT THE SPECIMENS DESCRIBED ABOVE : entered the territory to' which Regulation (EEC) No 3626/82 applies , before that Regulation came into force , but in accordance whith the provisions of the Convention .; were introduced into the Community in accordance with the provisions of Regulation (EEC) No 3626/82 . were acquired before the Convention became applicable to them in (Member State). were born and bred in captivity , are parts of such animals , or were derived therefrom, were artificially propagated, are parts of such plants , or were derived therefrom . were removed from the natural state under the legal provisions in force . were removed from the natural state with the approval of the competent authorities . (*) Se e ov er le af . ( Place and date ) (Signature) (Official stamp) 0 W  As specimens were taken from the wild . C  The specimens are second or subsequent generation offspring , produced by a parental breeding stock in a controlled environment , or are parts of such animals or were derived therefrom . A  The specimens were artificially propagated, are parts of such plants or were derived therefrom . P  The specimens were acquired before the provisions of the Convention became applicable to them . The term "acquired " means ( i ) the initial removal of whole live or dead specimens from their habitat, or ( ii ) the introduction to personal possession for any part or derivative . Date of acquisition is stated . U  The data are not available or unknown . EUROPEAN COMMUNITY CITES CERTIFICATE 1 Holder 2 Number APPLICATION 3 ISSUING AUTHORITY 4 Full description of goods (sex, age , distinguishing marks, etc .)  5 Country of origin and permit no . 6 Net mass (k9) 7 Quantity A 8 Date of acquisition 9 Appendix/ Annex No . 10 Source (*) 1 1 Scientific name 12 Common name 4 Pull description of goods (sex , age , distinguishing marks , etc .) 5 Country of origin and permit no . 6 Net mass (kg ) 7 Quantity B 8 Date of acquisition 9 Appendix/ Annex No. 10 Source (*) 1 1 Scientific name 12 Common name 4 Pull description of goods (sex, age , distinguishing marks , etc .) 7 Quantity6 Net mass (kg) 5 Country of origin and permit no. C 8 Date of acquisition 9 Appendix/ Annex No . 10 Source (*) 12 Common name1 1 Scientific name 4 Full description of goods (sex, age , distinguishing marks , etc .) 5 Country of origin and permit no . 6 Net mass (kg ) 7 Quantity D 8 Date of acquisition 9 Appendix/ Annex No . 10 Source (*) 1 1 Scientific name 12 Common name 13 I HEREBY APPLY FOR A CERTIFICATE THAT THE SPECIMENS DESCRIBED ABOVE : entered the territory - to which Regulation (EEC) No 3626/82 applies , before that Regulation came into force , but in accordance whith the provisions of the Convention . were introduced into the Community in accordance with the provisions of Regulation (EEC) No 3626/82 . were acquired before the Convention became applicable to them in (Member State). were born and bred in captivity , are parts of such animals , or were derived therefrom , were artificially propagated , are parts of such plants , or were derived therefrom . were removed from the natural state under the legal provisions in force . were removed from the natural state with the approval of the competent authorities . (*) Se e ov er le af . ( Place and date) (Signature) \ (*) W  As specimens were taken from the wild . C   The specimens are second or subsequent generation offspring , produced by a parental breeding stock in a controlled environment , or are parts of such animals or were derived therefrom. A  The specimens were artificially propagated, are parts of such plants or were derived therefrom. P  The specimens were acquired before the provisions of the Convention became applicable to them . The term "acquired " means ( i ) the initial removal of whole live or dead specimens from their habitat , or ( ii ) the introduction to personal possession for any part or derivative . Date of acquisition is stated . U ¢  The data are not available or unknown . 7 . 12 . 83 Official Journal of the European Communities No L 344/27 ANNEX III LABEL PROVIDED FOR IN ARTICLE 1 (3) CITES SCIENTIFIC MATERIAL / MATÃ RIEL SCIENTIFIQUE / WISSENSCHAFTSGUT 19  Convention on international trade in endangered species of wild fauna and flora .  Convention sur le commerce international des espÃ ¨ces de faune et de flore sauvages menacÃ ©es d'extinction .  Ubereinkommen Ã ¼ber den internationalen Handel mit gefÃ ¤hrdeten Arten freilebender Tiere und Pflanzen . Article VII (6 ) Regulation (EEC) No CITES SCIENTIFIC MATERIAL / MATERIEL SCIENTIFIQUE / WISSENSCHAFTSGUT 19  Convention on international trade in endangered species of wild fauna and flora .  Convention sur le commerce international des espÃ ¨ces de faune et de flore sauvages menacÃ ©es d'extinction .  Ubereinkommen Ã ¼ber den internationalen Handel mit gefÃ ¤hrdeten Arten freilebender Tiere und Pflanzen Article VII 6 Regulation (EEC) No RETURN CONSIGNMENT / RETOUR / RUCKSENDUNG